FILED
                              NOT FOR PUBLICATION                             MAY 18 2011

                                                                          MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                        U.S. COURT OF APPEALS



                              FOR THE NINTH CIRCUIT


YOU TAN LIN,                                     No. 07-73396

                Petitioner,                      Agency No. A079-399-644

  v.
                                                 MEMORANDUM*
ERIC H. HOLDER, Jr., Attorney General,

                Respondent.


                       On Petition for Review of an Order of the
                           Board of Immigration Appeals

                              Submitted May 13, 2011**
                               San Francisco, California


Before:         W. FLETCHER and N.R. SMITH, Circuit Judges, and MILLS,
                Senior District Judge.***




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
          ***
             The Honorable Richard Mills, Senior District Judge for the U.S.
District Court for Central Illinois, Springfield, sitting by designation.
      Petitioner You Tan Lin petitions for review of the BIA’s adverse credibility

determination. We find that the BIA’s adverse credibility determination was

supported by substantial evidence. Monjaraz-Munoz v. INS, 327 F.3d 892, 895

(9th Cir. 2003).

      Lin’s testimony was inconsistent regarding the extent and timing of his

Falun Gong practice. For instance, at his first asylum hearing, he testified that his

interest in Falun Gong was a reflection of his fleeting youthful curiosity and that he

stopped practicing Falun Gong after 1998, when he was asked for a membership

fee from his local Falun Gong group. At his second asylum hearing, however, he

testified that his commitment to Falun Gong was a matter of religious devotion,

and that he practiced almost continuously from 1998 to 2005. At his first asylum

hearing, Lin mentioned nothing about practicing Falun Gong after the Chinese

government prohibited the practice in 1999. At his second hearing, however, he

testified that he practiced Falun Gong in public after the practice was prohibited

and that he was chased out of a public park on one occasion. These inconsistencies

provided the BIA with substantial evidence to find that Lin was not credible.

      While it is true that “an applicant may establish his case through his own

testimony alone,” Sangha v. INS, 103 F.3d 1482, 1487 (9th Cir. 1997), “if the trier

of fact either does not believe the applicant or does not know what to believe, the


                                          2
applicant’s failure to corroborate his testimony can be fatal to his asylum

application,” Sidhu v. INS, 220 F.3d 1085, 1090 (9th Cir. 2000), citing 8 C.F.R. §

208.13. In this case, the BIA did not err in considering Lin’s lack of corroborating

evidence in determining that Lin’s testimony was not credible. Lin claimed to

have practiced Falun Gong in the Bay Area every weekend for several years.

However, he did not provide a letter from any of his fellow Bay Area practitioners.

Likewise, he did not bring any to testify at his asylum hearing. These witnesses

could have corroborated the extent of Lin’s alleged devotion to Falun Gong.

      PETITION DENIED.




                                          3